Exhibit 1

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “MOTION FOR SANCTIONS AND TO VACATE
JUDGMENT IN PLAINTIFF’S/RESPONDENT’S FAVOR -- MOTION AND BRIEF /
MEMORANDUM OF LAW IN SUPPORT OF REQUESTING THE HONORABLE
COURT IN THIS CASE VACATE FRAUDULENT BEGOTTEN JUDGMENT OR
JUDGMENTS”

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 1 of 39
 
About this booklet

Do you know someone who has an autism spectrum disorder?
Chances are, you do. Responding to many requests from Missourians
for information about autism, this booklet reflects a careful review of
the latest autism research, and provides resources.

Acknowledgements

Geoff Lanham’s “Preface” appeared in The GUIDE (March 2004) as
“When the Diagnosis Doesn't Fit: A father finds help for his son.”

Thanks to autism consultant Julie Donnelly, Ph.D., for advice, re-
sources and access to her work.

“Case Studies” by Julie Donnelly originally appeared in the Fall,
2004 issue of Autism Spectrum Quarterly as “A Spectrum of Individu-
als—A Spectrum of Services,” and is reprinted here by permission of
Starfish Specialty Press, LLC.

Thanks to Sandra Dailey of Project LIFE, for careful editing, and to
Patricia Alonzo, speech pathologist, Warrenton Mo. School District.

Cover photo © CamelaS.D. Littlepage. Design by Kristen Heitkamp.

The Missouri Department of Mental Health provided funding for
this booklet. The department's mission is to improve the lives of Missou-
rians in the areas of mental illness, substance addiction and develop-
mental disabilities.

Project LIFE (Leisure Is For Everyone) is a cooperative program
supported by the Missouri Department of Mental Health and the Uni-
versity of Missouri, whose mission is to increase public awareness of
mental health issues through education and training, and to advocate
for the quality of life of persons with brain disorders.

—Kristen Heitkamp, Editor
April, 2005

All rights reserved. This booklet is not intended to give medical or psychi-
atric advice. Address inquiries to the Editor at Project LIFE, 620 Clark
Hall, University of Missouri, Columbia, MO 65211 or call the toll free
LIFE Line at 1-800-392-7348.

Case 1:123-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 32 of 39
Contents

PLELACE ooo cccceccccceccceeeeeeensaeeaeaaeaeeeeeeseeeeeeeeteeeeeeeeeeeeeeseeeeeeeeeeeecsuseessessasasuseeaaneeseeeenss S
Introduction sm risinereenawemeencngureses aera EE REARS 6
What is AGUSINY oxcscsesmanmaneees reese eT BER ENIEEE 6
BAT ti eg ea TT a IEEE 7
What causes autism? ......... ee eeccecceeceeeeteeeeseeesneeeeeeeeeeceeeseeeeeescsenseeeeecseetsseeseeecepeneaeeaes 7
Sensorimotor SYMPtOMS 2.0... ee ceecseecssetseeeeeeeseaceeeeeeeceeeeseseeeesseeeeeeeeeseeeesnaaeeeeees 8
PAPEL Tat De TCU ies cere ur ie reuassnnaic tain wa tle. diltbnbnsinnnberllixeniinlizayweemelioearshonmenaeannemaneceenmoanamauneasseaas 8
CC ESE xox cen wes ese ea ee as cao remus Ta ala sealing 8
Speech and Language DelitiSs ccna ame 7
ViStial DEN CUS cxccovcosmnmnynysnecnmssrnr erm RERRRR HIT REE RE ON eNERE RNAI NneReeneemenESS TAS g
Hypersensitivity to Smell oo... cccccseecececeeeeeeeseceeeeeeeseeeeceseeeeeeeeeeeeseeeeeeeeneeessseesseaeeseeses 9
Food Allergies ....... 0 ceeeccesecscnecesseeeeseeeeseensenesseeeessnnaneesaasetesseeesseesentnnineenaeeeeaaaas 9
Touch and Tactile Sensitivity 0.0.0... ccceeeeeeeteteeeeecteeeeteeeeeeeeeeeteeeeesseetageeeeeeseseetiaaeeess 10
ASSOSSMENE 0.0... .ccccssseeessssseeeeeeneeceeeeseeeesensneeeaeeeeeeeeeeeeeeeeseeeeesseesenectttssaaeaeseesenseeeeesessy Ll
Red Flags sincera nanan ae impeee iG
Assessment Dilapnwsls sccensannmnme ETN A
TREETVEREGES escent ee 12
Hip Bate EME recente se ep af seep 12
Complementary Therapies ...............cscssessscseecceeessseseesenseseeeeeseensessteeseeeseeeeseeeesseeeeeeseeees 14
Medications .......... ccc eccceccseeeeecessessteccsesseneeeeeeseneeeeeeeeeereseeeeeeeesseneeeeeeeseneeeeaeeeeess 16
Dietary and Biomedical Treatments: sascsiesscccesavieniaza sitasccerenrdaesivarerocerseeciddenneusanensnsasanay 16
Boueat lone), ite nen tlens secscmeruwannneercusencmnneuRRTE Tate DSARAAe tani 17
Case Studies ose neccencere een ERR RRS 18
Psychiatite Diagn0ses sesecscnsusancemennanu aren 22
Autistic Disorder (classical autism, Kanner’s syndrome) ...........0:::ccccceccscseeeeeestteeeeseseneeeens 23
Childhood Disintegrative Disorder (Heller's Disorder) ..............ccccccecceceseeeceeeeeeeensaavenseeeeess 23
Asperger SYNdrome ...........eeeeceeeeeceeecneeeeeeeeeetnnee eect eeeteeeeeeeeeeecenteeeeeeeniieeeesesgeaeenaaeaeeeey 24
High-functioning Autism ..........::ccccscsssessseesseeceeseessseeesseeeesnessnieeentessiieeenieeeeniereees 24
Pervasive Developmental Disorder - Not Otherwise Specified ...0.......cccceeseeseseessseneienseeees 25
Reth syne coccssncncsmaeneenrentomeaenenn CE ER RECEMnAS 26
Neurological Disorders) .icscnasecnmrrecussanerceoarennennurecamnmenacenesenanmernnmeen ree ar
Attention Deficit/ Hyperactiviby DIsOMels scenes smevenrarmenemenmcaciemevenaneencnse: 27
ER RSS LT esr ease ices cesT Te ENS Rope 27
Obsessive-Compulsive Disorder ..........ccccccceccseesssessecssaceeeeeneesseeeseeeeseeeseeesesessenssnsnssenaaeaes 28
SRUIAUPMIETUA 4. siti citsiomtiieieceaibnsindataNesadlthnadliiiciidieaniinaniintnnniacunsanenmainenieaveamaramenemmmuemncccmons 28
TOMNOERS BY TLMOTS, sess yscmesmesacns neve aren cima mnsimeatonm eases wens css wislbe AN Sn la dlcin iil lO nla 28
GIOSSALY ccansecnamenma ro ARIZA ou
Bibliography vvccessscmesncawemecnen eae: ag
RESOUICES cca cnscenaead emer eT ERE ERNE 35

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Panqe 4 of 39
Preface

by Geoff Lanham, Project LIFE Coordinator

The diagnosis didn’t match the behavior.

For a long time, I knew in my head and in my heart that there was
something different about my youngest son, Grant. While the symp-
toms of ADHD were present, there were other behaviors that often
alarmed me.

Grant started reading at the age of three. He was fascinated with
dinosaurs and could tell you all about the diplodocus and triceratops.
Grant often asked me for definitions of words that I had to look up in
the dictionary. He was able to compute math problems that most six-
year-old children couldn't touch. Grant’s teachers complimented him
on his intelligence.

His conduct at home wasn't really worrisome. Grant never got into
much trouble. Although he always needed prompting to eat or to
bathe, or to do common household chores, he wasn't much different
than my other children. Then why was there a problem?

At first I thought it was the divorce and new home—changes that
would account for any six-year-old child’s behavioral problems. We
also changed Grant's ADHD medication—that in itself was a living
hell. When the dust settled from the divorce and the move, however,
he was still acting out at school. On occasion, Grant had trouble with
adults, but most of the aggression was directed at his classmates. This
behavior was unacceptable—to me and to his teachers.

When Grant was suspended from school for a lunchroom incident,
I had the opportunity to discuss his problems with the vice-principal.
After a long talk, we agreed that he needed further psychological
testing. She recommended referral to the public school autism spe-
cialist. Once again, we faced the arduous task of filling out paper-
work. Both his mother and I answered questionnaires. For over two
hours, we both were questioned by the autism specialist. His teach-
ers were questioned. No stone was left unturned.

Finally the day arrived. We found out why Grant behaved the way
he did: he was diagnosed with Asperger syndrome (AS). Having read
about this disorder (when my nephew was diagnosed with autism), I
recognized many of the characteristics in my son. Back then, I hated
to put another label on Grant, and discarded the notion that he might
have autism. Now I know better.

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 5 of 39
Although Grant has another label attached to his resume, this one
has been a relief. With insight into Asperger syndrome, we can help
my son by anticipating problematic situations, Grant's troubles seemed
to happen in very noisy circumstances (in the gym or during recess),
places where the decibel level makes the hardest of hearing plug
their ears. The lunchroom was always difficult. Not only was noise
bothersome, but certain smells also set him off. Grant would push or
shove or throw things at fellow students. When I asked him why he
did these things, Grant just said, “I don’t know Dad, I really don’t
know.’

Now I know, and it’s getting easier to adapt his environment or to
anticipate a challenge. For instance, children with AS are very sensi-
tive to sound, Grant will cover his ears and get in the fetal position if
a fire engine is within a couple of blocks—even when I can barely
hear the fire engine. I cannot run the vacuum cleaner when Grant is
in the house, because he acts as if someone is running fingers on a
chalkboard, and he screams as if in pain.

Certain smells set him off: garlic, for instance. Grant eats only par-
ticular foods. I’ve learned to choose my battles, and as long as Grant
is eating, it’s better than fixing a meal that will sit on the dinner table,
get cold and end up in the garbage.

I play a game with him called “let's see who can stare the other
down the longest.” Children with AS have a difficult time maintain-
ing eye contact; their eyes wander back and forth. With a lot of ef-
fort—the “stare down” game—we are making progress.

Children with AS often take things literally. If you say it is “raining
cats and dogs’, don’t be surprised if a child looks at you in a puzzled
manner. To him, it is just raining; there are no cats and dogs falling
from the sky!

At school, we've adapted Grant's routine. For instance, he has lunch
in the assistant principal's office. He has one recess instead of two.
He is given advance warning of a fire drill. These simple steps im-
prove Grant's ability to get along with his peers.

As parents, we need to follow our instincts. We know what makes
our children tick. | know that my son will struggle in the classroom.
I know that he will shine, as well. Grant has been fortunate. His teach-
ers perceived his strengths, and always encouraged him to be the
best student possible. They knew in their hearts and minds that some-
thing was different about him. Together, we finally figured it out.

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 6 of 39
NOTE:

In most cases, the words
“autism” and “autism
spectrum disorder” are used
interchangeably.

“As a parent, what is not

important is the label, but

how I can help my child.”
— Betty Kramer, RN

Introduction

Imagine, if you will, waking up one day. Your bed, your arms on
the sheet, the book on the table, are seen in fragments. You try to focus but
cannot. Lights flash off and on. Everything in the room seems to have a
hard edge, without shades of gray, as if you woke up inside of a video
game.

And the noise! BOOM boom BOOM boom BOOM boom. It could
be the beating of your heart, footsteps in the hall—you have no idea.

Your arms feel asleep. You raise a hand and consider it, shaking it
once to see what it will do. Lying back on the pillow, you hear another
sound and freeze in fear. Something is touching you, a figure with darting
eyes, making unrecognizable sounds. The figure grabs your hand—you
scream, close your eyes and cover your ears, willing it to go away.

Imagine waking up with autism.

What is Autism?

Autism, or autism spectrum disorders (ASD), comprise a variety of
developmental disorders related to

* communication

¢ developmental delays, or uneven development

¢ sensorimotor functions, and

* social interaction

Autism represents a wide range of cognitive and physical abilities,
which vary considerably among diagnoses and individuals—thus the
designation as a “spectrum.” Because of this variability, diagnosis of
autism is confusing. For instance, a person, who has a normal to high
IQ and the ability to communicate, may be diagnosed with either
Asperger syndrome, Asperger Disorder or High Functioning Autism.
All of these labels describe the same set of symptoms.

Autism spectrum disorders involve biological systems: the brain,
the immune system, the sensory/nervous systems and the gastrointes-
tinal system.

Individuals with autism may have other (co-occurring) disorders
such as seizures, allergies, gastrointestinal disorders, sensory disor-
ders, hyperactivity, and anxiety or mood disorders.

Case 1:123-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 7 of 39
REFERENCE

William Barbaresi, et. al.
in Archives of Pediatrics

and Adolescent Medicine

(1/05), on-line at:

http://www.mayoclinic.org/
news2005-rst/2551.html

Researchers say autism
spectrum disorders are a
result of a combination of
perhaps 10 to 20 genes,
plus environmental factors,
that seem to cause the
brain to exhibit less activity
in its social and emotional
centers. (New York Times)

Prevalence

The reported prevalence of autism varies—the National Alliance
for Autism Research estimates one in every 250 births, while recent
studies place the prevalence as high as one in every 166 children.

Some scientists caution that the apparent rise in autism spectrum
disorders may be due to increased awareness and diagnosis of these
disorders.

Reviewing an epidemiological database in Olmstead County, Minn.,
Mayo Clinic researchers found that the incidence of reported cases of
autism was stable prior to 1988. When diagnostic criteria for autism
expanded in 1987, and new federal special education laws included
autism as a disability category, the rate of reported autism increased.

Authors of the study theorize that, prior to these changes, children
with autism may have been diagnosed with “developmental delay” or
“mental retardation,” while children with milder symptoms of autism
may not have been identified at all.

What causes autism?

Researchers have identified a genetic predisposition to autism spec-
trum disorders, which “interacts with an as-yet-unknown environ-
mental factor or factors and causes alterations to the immune system,
the sensory nervous system, the brain and often the gastrointestinal
tract as well.” (Cure Autism Now)

Recent research at Johns Hopkins School of Medicine suggests that
autism may be related to brain inflammation, and further, the brain’s
immune system may be triggered by factors “possibly including birth
complications, diet, toxins or infections.” Researcher Carlos Pardo sum-
marized: “These findings reinforce the theory that immune activa-
tion in the brain is involved in autism, although it is not yet clear
whether it is destructive or beneficial, or both, to the developing
brain.” (Annals of Neurology 57, 1 (2004)) A BBC report on this study
adds that “another [study] found raised levels of nitric oxide in the
plasma of children with autism. This chemical plays a role in the
immune response, and is known to affect neurodevelopmental pro-
cesses,” (Nov, 15, 2004)

While both genetic and environmental factors are responsible for
autism, there is no single cause. Theories that vaccines cause autism
are unproven. (See related information on p. 21.)

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 8 of 39
REFERENCE

Stephen M. Edelson, Ph.D.,
“Auditory Processing
Problems in Autism.”
Center for the Study of
Autism. (Salem, Oregon)

Sensorimotor Symptoms

Auditory Deficits

Individuals with autism often have difficulty processing auditory
information. Some individuals may be overstimulated because they
are unable to discriminate between sounds, or they are unable to
filter out background noise. Some individuals are highly sensitive to
different sound frequencies, while others may be sensitive to loud
noise,

CAPD

Some individuals exhibit symptoms of central auditory processing
disorder (CAPD), a hearing impairment located in the brain (where
incoming speech is “processed” and understood) rather than in the
ear.

Internal symptoms of CAPD:

° difficulty discriminating foreground from background noise
¢ distortions of incoming speech

° delay or “lag time” in processing speech

External symptoms of CAPD:
¢ asking for repetition (“huh?” “what?")
* echolalia
* articulation difficulties
¢ responding incorrectly to spoken directions (for instance,
processing “incomplete sentences” for “in complete sentences”)
* apparently “ignoring” people
¢ interrupting or “speaking over” people
° delayed response to speech
(from http://www.autistics.org/library/capd.html)

Speech and Language Deficits

Some individuals with autism hear the spoken word as a meaning-
less sound. As Temple Grandin writes, they do not perceive language
as a way of communicating. Many of these individuals, who may be
visually oriented, learn to talk when the sound is associated with a
picture or the written word. Some people communicate through sing-
ing, and singing may become a “bridge” to the spoken word. Often
children will echo what they hear (echolalia) or have heard (delayed
echolalia). (Grandin, Thinking in Pictures)

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 9 of 39
Speech and language deficits, continued.

‘Testing by an audiologist can determine how well a person can hear
a range of frequencies in each ear. From there, speech and language
therapy, designed for individual needs, is essential. A certified speech
pathologist can assess and design specific interventions to improve
language comprehension and skills.

Visual Deficits

Many people with autism report visual perceptual problems, such
as tunnel vision, reliance on peripheral vision, or difficulty in telling
foreground from background. Other problems may include:

* sensitivity to light frequencies, typically to fluorescent light which
flickers and emits a high buzzing sound;

° inability to focus on constantly changing visual stimulation, such as
another person’s eyes;

° visual “overload” producing sensations such as strobing, white light;

° difficulty with multisensory processing: inability to look at some-
one and listen to them at the same time.

An optometrist can rule out other problems with a visual exam.

Some of the areas in which individuals have visual differences may
also provide their strengths—seeing differently can be an asset to an
artist, for instance.

Hypersensitivity to Smell

Because of hypersensitivity to smell, some children with autism
may refuse to eat certain foods, go to a zoo, sit in the school cafeteria,
or visit a farm. Household chemicals, laundry detergent, perfume,
cigarette smoke or cooking odors may trigger sensitivities.

Food Allergies

The rate of both food allergies and food sensitivities among people
with ASD appears to be higher than the 5% norm. Common causes of
food allergy are milk, eggs, peanuts, soy, nuts, fish and shellfish. Food
allergies are confirmed by a skin-prick or blood test. Besides allergy
testing, a child may be tested for vitamin or metabolic deficiencies
with a urine test. (See “Dietary and Biomedical Treatments,” page 15.)

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pande 10 of 39
REFERENCE

Luke Jackson, Freaks, Geeks
and Asperger Syndrome: A
User Guide to Adolescence.
(2002) Jessica Kingsley
Publishers: London.

Touch and Tactile Sensitivity

One of the early signs of autism is observed in babies who scream
when they are touched or hugged. Some people with autism report
that light touch can be painful, or may incite feelings of anxiety. (For
instance, imagine when your leg has “gone to sleep” and you feel
“pins and needles.”)

Luke Jackson writes that clothing can feel especially torturous, es-
pecially clothing labels, new jeans, scratchy fabric or wool socks. Well-
washed, soft, natural fabrics such as cotton and silk are preferable.

Others report that they have little or no sense of their bodies; some
do not feel “in” their bodies, or perceive an arm or leg as a part of
their body. Some self-stimulating behaviors are related to these feel-
ings: hand flapping or wringing, twirling or rocking.

For many people with autism, a light level of tactile stimulation is
painful; they actually crave deep pressure (received by bumping into
walls, or rolling, or hitting their arms or leg).

A typical day ...
Educational Consultant Alex Michaels, who has Asperger syndrome,

describes a typical school day:
All of a sudden my ears felt as if someone was taking a
rototiller and cutting up my eardrums—the lunch bell rang.
Next, I needed to claw my way into the jungle of smells
where my classmates corralled around the coat hooks grab-
bing their lunch bags ... as I descended into the cafeteria of
despair, I would do battle on the stairs as the sour smell of
linoleum lined my nostrils...As if that wasnt bad enough,
this overstimulating environment only led to the torture
chamber (AKA: playground) where each day I was re-
minded of just how much I didn't fit in.

10

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 11 of 39
REFERENCES
Greenspan, S.I. (1999)
Building Healthy Minds,
Perseus Books: New York.

Filipek, P.A. et al. “Practice
parameter: Screening and
Diagnosis of autism.”

Neurology 2000, 55: 468-79.

Assessment
Red Flags

“Red flags” may indicate a child is at risk for developmental disor-
ders, and should have an immediate evaluation. If your child shows
any of the following signs, don’t hesitate to call your doctor:
¢ No big smiles or other warm, joyful expressions by 6 months or
thereafter
¢ No back-and-forth sharing of sounds, smiles, or other facial expres-
sions by 9 months or thereafter

* No babbling by 12 months

¢ No back-and-forth gestures, such as pointing, showing, reaching or
waving by 12 months

° No words by 16 months

e No pretend play by 18 months

¢ No two-word meaningful phrases (without imitating or repeating)
by 24 months

e At any age, ANY loss of speech or babbling, or of motor skills

¢ Acute sensitivity to touch, taste, noise or smells

¢ Repetitive behaviors like hand wringing, head banging, twirling

¢ Odd use of the eyes

Assessment/Diagnosis

An assessment of autism is based on observation of a child in vari-
ous settings: the home, school and clinic or doctor's office. The diag-
nostic evaluation of autism will often include a complete physical
and neurologic examination and use of specific diagnostic instruments
such as the Childhood Autism Rating Scale (CARS); and Autism Diag-
nostic Observation Schedule (ADOS).

It is important that the interview include an in-depth social history
with the parents or caregivers, and with others who know the child
well. The interview may include assessment using one or more rat-
ing scales. The ADOS, a structured interaction with the child, is con-
sidered the gold standard in autism diagnosis.

For high functioning individuals, instruments specific to this popu-
lation are the Asperger Syndrome Diagnostic Scale and the Gilliam
Asperger Diagnostic Scale.

11

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 1? of 39
Autism Toolbox
Think of interventions as
tools. You wouldn't have
just one tool, would you?
“If you only have a
hammer, then everything
looks like a nail.”

— Julie Donnelly

Typically an intervention
team includes parents,

a trained consultant,
speech pathologist,
occupational therapist
and special educators.

Interventions

Typically, childhood development is an orderly process of acquir-
ing and building upon skills. In ASD, however, the brain is unable to
interpret sensory information, and to develop appropriate neurologi-
cal responses. Therapy is designed as an intervention that retrains
the brain’s neurological functions.

‘Treatment plans are based on a child's symptoms and the level of
neurological impairment, and are designed to address the individual's
needs. A National Academy of Sciences report (2001) suggests at least
25 hours a week of intensive training, starting with a child as young
as age two. Other researchers noted, “fragmented, weak efforts in
early intervention are not likely to succeed, whereas intensive, high-

quality, ecologically pervasive interventions can and do.” (American
Psychologist, 1998)

Therapy includes the following components:

¢ Speech and language therapy, in order to address language and
communication delay

° Occupational therapy to improve sensory integration and motor
skills

¢ Visual supports

* Social skills training

¢ Highly structured, one-to-one, and small-group education
Complementary therapies include hippotherapy, music therapy,

and auditory intervention training, page 13. Educational interven-

tions are discussed in “Case Studies,” page 17.

Behavioral Interventions

Behavioral techniques help children with autism develop commu-
nication and social skills. Three strategies define the interventions:
behavioral management using rewards and consequences (a star chart,
for instance); functional behavioral analysis, in which the motive for
a particular behavior is assessed (Why does he have his hands over
his ears? Is he hypersensitive to noise?); and positive behavioral sup-
port (such as social skills building).

Parents learn behavioral techniques in order to provide structure in
the child’s environment, provide consistent rewards, and set limits.

12

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 13 of 39
RESOURCE

www.thegraycenter.org/
Social Stories.htm

Various intervention programs are designed specifically to enhance

communication and cognitive skills. No single method works for all
children; analysis of the research shows that approximately half of
the children improve with any type of intervention. Rarely do indi-
viduals “recover.”

Any intervention strategy should be designed to accommodate the

strengths, interests and needs of the individual. Specific intervention
programs or techniques include:

Applied behavior analysis such as discrete trial-based training
(Lovaas-type). This type of intervention is based on helping a child
with ASD react to stimuli from the environment. In discrete trial-
based training, a child is prompted and rewarded for a correct re-
sponse.

“Developmental/Individual Difference Model” is based on an analy-
sis of where in the normal sequence of development the individual
child went off the track, and on crafting a strategy for getting devel-
opment back on track. It is designed to accomodate individual needs
within unique family and cultural patterns.

Building on the “individual difference” model, Dr. Stanley Greenspan
developed a concept called “Floor Time,” in which the caregivers
(generally the parents) join the child in his or her preferred activity
(with the intent of developing this action into an interaction). The
caregiver must be able to identify an opportunity to teach a particu-
lar skill (such as taking turns), and then repeat the “lesson” until
the child has acquired the skill.

“Social Story” technique is used to teach better understanding of the
many social and behavior concepts and routines that are a part of
human relationships. Often individuals with autism “misbehave”
because they don't understand implicit or nonverbal social rules.
Through a social story, written specifically for that child and that
situation, the therapist or parent shares the social cues that the child
misses, ‘lhe story helps the child understand the expectations and
feelings of others in the situation, and gives cues to help the child
choose socially appropriate behaviors. Social Stories can be written
for all levels of functioning, by using pictures and varying the level
of the language.

13

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 14 of 39
RESOURCE

To find a therapeutic
riding center near you,
contact North American
Riding for the Handicapped
Association (NARHA)

at 800-369-RIDE (7433)

or on-line at www.narha.org

Complementary Therapies

Often, children with autism learn a social skill or routine within a
particular setting, but cannot apply the lessons to everyday life (gen-
eralize). Complementary therapies help children use classroom skills
in the real world.

Therapeutic Horseback Riding (Hippotherapy)
Hippotherapy literally means “treatment with the help of
the horse” from the Greek word, “hippos” meaning horse.

— American Hippotherapy Association

Therapeutic riding (hippotherapy) promotes sensory integration,
coordination, balance and communication. The physical benefits are
based primarily on the movements of the horse, which helps to im-
prove the rider’s balance, coordination, strength and muscle tonea by
gently mobilizing the rider’s joints.

For those with ASD, horseback riding offers additional benefits, as
one mother notes: “Things like listening skills, awareness of things
around them, skills with animals, friendships they can’t get in the
schools, learning the days of the week so they know which day they
ride, responsibility..." The many aspects of hippotherapy (riding,
grooming, bonding with the horse) encourage effort, develop a posi-
tive attitude, and promote a sense of well-being and accomplishment.

| Auditory Intervention Training Strategies

Why do some children with autism hold their hands over their ears?
They are hypersensitive to sound, or they cannot filter out background
noise. Temple Grandin writes that unexpected noise, such as a pub-
lic address system in schools, can be so frightening that a child
will refuse to return to the classroom.

In 1950, the French physician Alfred Tomatis noted that the brain
responds to “sound overload” through a process of blocking a particu-
lar frequency, or by “shutting down.” He developed an instrument
(“Electronic ear”) that modulates—or changes—sound that enters the
ears. Other sound therapies bear similarities to this method, such as
Berard Auditory Integration Training, or Samonas Sound Therapy.
While these approaches may help some people, they have not been
verified by research studies to help all.

14

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 15 of 39
RESOURCE

National Center on
Accessibility

(812) 856-4422 (voice)
(812) 856-4421 (tty)
(812) 856-4480 (fax)
nca@indiana.edu

website: www.ncaonline.org

Music Therapy
Along with other learning strategies, music therapy can provide
physical and emotional outlets:
Music provides concrete, multisensory stimulation (audi-
tory, visual, and tactile). The rhythmic component of mu-
sic is very organizing for the sensory systems of individuals
diagnosed with autism. As a result, auditory processing
and other sensory-motor, perceptual/motor, gross and fine
motor skills can be enhanced.
—American Music Therapy Association

Touch

People who have autism may be hypersensitive to light touch, but
deep touch may feel good. As part of sensory integation therapy, the
“Squeeze Machine” (invented by Temple Grandin) allows a person to
apply constant, deep pressure to the body; Grandin reports that this
is comforting and calming. Grandin also suggests using a “mummy”

type bag to sleep in. Some kids like to have rubber bands or snug shirt
cuffs.

Recreation Therapy

Children who have autism spectrum disorders vary in their abilities
and interests, but all have a need to relax and enjoy life. Acquiring
leisure interests and skills is just as important as learning math or
making a sandwich. Recreation therapists are trained to assess lei-
sure interests and adapt recreation programs to the needs of the par-
ticipants. Strategies may include direct instruction, peer mentors, and
the selection of programs with an appropriate level of inclusion and
support.

When you're exploring recreation opportunities for your child, the
recreation staff should be able to

¢ offer suggestions for leisure interests;

* assess your child’s ability to participate in a program; and

¢ adapt a program to the needs of your child.

The Americans with Disabilities Act (ADA) mandates that no child
can be excluded from a community recreation program on the basis
of disability. In the past, many recreation departments have adapted
a “continuum of leisure options” (Schleien, et al.) ranging from “seg-
regated” programs like “Special Olympics” to “integrated” (or
mainstreamed) programs.

15

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 16 of 39
REFERENCES
Cure Autism Now!
www.cureautismnow.org

Web site list of metabolic
research studies:
www.panix.com/~donwiss/
reichelt. html

Also see www.gfcfdiet.com/
Explanationofdiet.htm

Medications

While there is no “medication” for autism, there are medications
that address some symptoms: for hyperactivity, depression, seizures,
obsessive compulsive symptoms, aggression or anxiety. Sometimes
medications are prescribed that do not seem to be appropriate, but
actually work. For instance, some individuals without seizures often
respond well to seizure medications. Every child is different.

The doctor looks at the symptoms and then tries medication for
particular symptoms. Since each drug works differently in each body,
often you may have to adjust medication levels.

You must see a medical doctor to decide which medications are
necessary. It’s important to find a physician who is experienced in
prescribing medication for autism, and to maintain an ongoing rela-
tionship with the physician. If a medication is not working, it’s im-
portant to get in touch with your doctor, and get good advice on
changing meds. Be prepared to try several different medications or
drug combinations until you find what is right for your child. Finally,
realize that your child’s needs will change over time.

—Julie Donnelly, Ph.D.

Dietary and Biomedical Treatments

The following treatments have been reported to alleviate some prob-
lem behaviors, and in many cases, help children feel much better.
While the anecdotal reports and case studies are compelling, few con-
trolled scientific studies have consistently replicated results.

¢ Gluten Free/Casein Free (GFCF) diets address allergies to gluten,
(found in wheat, oats, rye and barley); and casein (from dairy prod-
ucts).

¢ An anti-yeast (fungal) diet addresses yeast intolerance.

¢ Mercury detoxification (chelation) may be recommended for those
who have been exposed to high levels of mercury, or who are very
sensitive to mercury.

¢ Dietary supplements such as Vitamin B6, magnesium and essen-
tial fatty acids may be helpful. Consult your physician before taking a
supplement.

¢ Studies reported by the National Institute of Health indicate that
the hormone secretin is no more effective than taking a placebo.

16

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 17 of 39
RESOURCE

To learn more about IDEA
and federal programs for
special education, see the
Office of Special Education
Programs (OSEP) web site at
www.ed.gov/about/offices/
list/osers/osep/index.html

Preschoolers

Services for children under
three are usually home-
based, with professionals
visiting periodically to
evaluate progress, provide
direct teaching, and
recommend activities to
parents. Children from age
three to five may be served
in special programs, or in
typical preschools with
supportive services.

Educational Interventions

Autism spectrum disorders are medical diagnoses. The public
schools also evaluate students for “educational autism.” While the
educational and medical definitions are similar, the assessment pro-
cedures are different for each. To receive special education services,
your child must go through the educational evaluation process,

IDEA

The federal Individuals with Disabilities Education Act (IDEA) pro-
vides that every child with a disability under the age of 21 is entitled
to a free, appropriate public education. [DEA mandates that all chil-
dren should receive their education in the least restrictive environ-
ment. Although the law encourages placement in neighborhood
schools and interaction with typical peers, the child’s needs deter-
mine actual placement.

Depending on the child's age, an Individualized Family Service Plan
(IFSP; for children under 3) or an Individualized Educational Pro-
gram (IEP; for students 3-21) describes the special educational and
related services specifically designed to meet the child’s needs.

The student must be assessed and found eligible for services. This
evaluation also provides information on current functioning, which
is used to write the Individualized Education Plan (IEP).

Following the assessment, an IEP is developed. Members of the
IEP team include the child’s family and the child (especially after
age 14); special education professionals; the Local Educational Au-
thority (LEA)—the school principal, counselor or special ed adminis-
trator who has the authority to delegate resources; and a regular
education teacher. The parents may invite their physician or person-
nel from other support agencies, but these are not required.

Parental rights under IDEA include:

° The right to be informed about any evaluation activities that will be
conducted with their child;

¢ The right to attend the IEP meeting and have input into the formu-
lation of the IEP:

e The right to contest an IEP recommended by their local district if
they do not feel it meets their child’s needs;

¢ The right to a hearing and to mediation to resolve such conflicts;

e As a last resort, the right to take the school district to court to re-
solve their differences.

17

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 18 of 39
Co-occurring condition:

may include sensory
deficits such as poor
eyesight or hearing;
medical conditions such
as allergies; or psychiatric
disorders such as ADHD.

“Receptive” language:
learning to listen and
understand spoken
language; skills focus

on auditory memory,
following directions, and
concept development.

Case Studies

by Julie A. Donnelly, Ph.D.

AS A PARENT, I saw my son develop from a child with symptoms
of classic autism to an adult with Asperger-type differences.

But nothing prepared me for the diversity of autism present in the
public schools, where there is a range of desire and ability to commu-
nicate among individuals, and a variety of communication systems
they may rely on. Sensory differences may cause these children to
pull back from interaction, and to have unusual behaviors. Often their
lives are complicated by co-occurring conditions. Add individual per-
sonalities, family experiences, education or therapy environments,
and it comes as no surprise that these children are as different as
snowflakes.

The following stories illustrate the range of educational needs for
individuals on the autism spectrum.

 

COREY is a three-year-old with very limited communication skills.
He signs the word eat, but uses it to mean many different things.
Corey's play is best described as sensory-based. He likes to throw
toys, run his hands through sand, and to “wave” items, in order to
look at them out of the corner of his eyes. It is difficult to get Corey’s
attention and, when engaged, he remains focused for only a few sec-
onds. Corey often runs off, and has to be watched closely. Some say
he is “noncompliant,” but since Corey does not understand much
language, his lack of compliance is likely due to receptive language
difficulty.

Corey is not yet toilet-trained, eats with his fingers, and can dress
only with direction and assistance. While he seems comfortable in
the company of familiar adults, Corey doesn't yet recognize individuals
beyond his mother. He shows no awareness of peers.

Corey is enrolled in an intensive early-childhood special education
program. Designed for his unique personality, the program helps
Corey to feel comfortable and safe in the school setting, and to build
relationships.

An integral part of Corey's team is the Occupational Therapist (OT)
who works directly with Corey, and consults with his teachers. Dur-
ing short periods throughout the day, teachers work with Corey on a
one-to-one basis. Some of these sessions are highly structured to help
Corey recognize, imitate, and understand receptive language.

18

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 19 of 39
In therapy, a skill is taught
in a structured setting and
“generalized” for a social
environment.

PECS (Picture Exchange

Communication System):

a way of communicating
with visual symbols rather
than words. The symbols or
pictures may be drawn or
pasted on index cards, or
attached to a picture board.

Pragmatic skills:
using both verbal and
nonverbal language
to give and receive
information.

Other sessions are devoted to play time, where staff members fol-
low Corey's lead, building interactive play routines with a variety of
toys and materials. During play time, staff members work on gener-
alizing the language and skills that Corey is learning in the more
structured setting.

A speech-language therapist works one-on-one with Corey, teach-
ing him to use the Picture Exchange Communication System (PECS).
Corey has mastered the idea of the exchange (that when he hands
someone a picture, he gets something he wants), but still has diffi-
culty distinguishing one picture from another. Everyone working with
Corey attempts to help him (and his mother) use the PECS system.

Depending on his ability to cope, Cory joins his peers for “open
circle.” Currently he is sitting with the group for a short time during
music—a preferred activity. Although Corey’s supports are intensive,
he is beginning to learn the routines of his school day, and to demon-
strate slow but steady progress.

AMY exhibited problem behaviors in preschool. She refused to sit
and listen to stories; she played alone with specific toys; when other
students “got in her space,” Amy often became aggressive.

Amy knew her ABCs and numbers better than other preschoolers,
yet she refused to do work sheets or art projects. Sometimes Amy
had meltdowns and screamed. Despite warnings from the preschool
director, Amy’s parents hoped she would grow out of her problem
behaviors. Amy did not.

When Amy entered kindergarten, the school sought an evaluation.
The diagnosis of an autism spectrum disorder shocked Amy’s par-
ents, but they agreed the characteristics fit their daughter.

In kindergarten, a language therapist sees Amy individually (to build
pragmatic skills), and also in a pair or small group setting (where
Amy practices social language). At other times, the language thera-
pist observes Amy in the classroom, and offers support by prompting
generalization of new skills.

A thorough evaluation by an OT uncovered sensorimotor problems.
The OT provides services in the classroom environment, where the
teacher created a “quiet space” for Amy to use when she feels over-
whelmed and needs to relax.

While Amy displays some skill in rote memory, she has difficulty
understanding instructions and completing her work. A support per-
son (aide) helps Amy with classroom tasks and projects, and also
helps Amy learn to play with a wider variety of toys, and to interact
with her peers.

19

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 20 of 39
Expressive language:
skills include using a
vocabulary, and the ability
to narrate, or tell a story.

An IEP (Individualized
Education Plan) is
reviewed and adapted
on a regular basis.

Federal law mandates that
students with disabilities
will have a plan in place
to aid in their transition
from school to community.

MARY is in a fourth-grade inclusive classroom setting, where (with
guidance from classroom and special education teachers) a support
person adapts the regular curriculum for her. Mary participates in
many classroom activities. While Mary can speak, she needs therapy
to increase her receptive, expressive and pragmatic language skills.
Mary has always had friends, but since she is not as emotionally
mature as her classmates, Mary is often confused by some of their
complex friendship rituals.

Mary's parents know that their daughter will probably need con-
tinuing special education support. Mary may not be totally
mainstreamed in secondary school, given the curricular challenges
at that level. However, her parents hope that Mary will be able to find
employment and live in the community with a moderate level of
support.

JOHN's parents were very nervous about their son’s move to middle
school. John had been quite successful in his elementary school set-
ting, with some special education “pull out” and in-class services. While
John communicates, he has a great deal of difficulty with social cues.
In elementary school, everyone knew John—so when he said some-
thing unusual, students and teachers accepted it as part of who John
is. His parents worried that students and teachers would not accept
John in the middle school environment, and alerted his teachers that
John might be bullied.

John also struggles with academics. While he often doesn’t under-
stand what the teachers are saying, he won't tell them so. This cre-
ates a vicious cycle, as they get upset when John doesn’t turn in his
work. Due to this concern, his [EP team decided that he should stay
with his peers in most classes, but also spend two periods in a re-
source room. There, special education staff help John complete his
work, and make sure that he understands the course concepts. John
also is placed in a pragmatic language/social skills group.

RON spent all of his schooling in a special education “self-contained”
classroom. He has basic communication skills, but cannot understand
more complex language. Now 18 years old, Ron is in a “community
skills” class, where he works in different community environments
during the school year. The staff assesses the type of work Ron does
best, and determines the amount of support he needs to complete
tasks. Members of his [EP team, and some community agencies, are
planning for Ron’s transition when he turns 21.

20

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 21 of 39
904 Plan:

a program of instructional
services to assist students
with special needs who
are placed in a regular
education setting.

When he is not in a work setting, Ron attends the local high school,
where he is friendly, and well-known for his special interest in fly
swatters. In fact, both students and teachers have given Ron special
fly swatters, and regularly ask him about his unique collection.

HARRY, a young man with Asperger syndrome, is graduating from
high school with honors. Given the challenges of AS, Harry's success
surprises and pleases everyone. In the last few years, Harry has needed
only a 504 plan. This federally-mandated plan is used for students
whose difficulties are in the mild range. In Harry’s case, only a few
accommodations are needed, such as preferential seating and ex-
tended time on tests. Harry is well aware of his differences, and sees
a counselor regularly. He has two good friends who like and accept
him for who he is.

Harry looks forward to going to college, where his serious attitude
and excellent reading ability should help him to succeed. Harry's coun-
selor has not only helped him to better understand his Asperger's
differences, but also has introduced Harry to an Internet group of
others with similar characteristics and traits.

 

Students receiving services for autism are as diverse as the inter-
ventions they receive, and it’s apparent that a diverse group of
caregivers delivers these services. Keep in mind that the best ser-
vices help students attain not only success, but also independence.

It is important to understand that autism is a multicausal phenom-
enon. There will not be one cure found, but we are finding some
pieces of the puzzle. I do not know of miraculous recoveries. In fact,
my son would be offended at the thought. He says he is nota failed or
broken normal person, he is aperfectly fine person with autism, And
he and the other individuals on the autism spectrum have a lot to
contribute to this world.

[Julie Donnelly, Ph.D. has over 24 years of teaching and school
consulting experience with all ages and disabilities, specializing in
teaching students with autism. She is recognized nationally as an
authority on autism. Her son Jean-Paul Bovee is a well-known speaker
and person with autism.]

See Dr. Donnelly’s website at www.autismsupports.com.

21

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 22 of 39
REFERENCE

Miles and Fennell, “Autism
and Jourbet’s Syndrome,”
2002.

Psychiatric Diagnoses

In order to qualify for medical or insurance services, parents of
children with autism spectrum disorders seek professional psychiat-
ric diagnoses. These diagnoses are based on criteria from either the
International Classification of Diseases (ICD-10) or the American Psy-
chiatric Association Diagnostic and Statistical Manual IV (DSM-IV).
Note that psychiatric diagnoses on the following pages are based on
DSM-IV criteria.

In addition to the medical diagnosis, a child must be assessed in the
educational system, in order to receive special education services,
The two sets of diagnostic criteria do not necessarily correlate: a child
may be diagnosed with High Functioning Autism as well as Asperger
Disorder, or with PDD-NOS as well as Autism.

The inconsistency is due, in part, to the variability of behaviors in
the autism spectrum disorder.

While scientists have attempted to diagnose autism based on be-
havioral characteristics, Dr Judith Miles at the University of Missouri
Autism Project clinic researched a different approach, “separating chil-
dren who experienced central nervous system insult during [fetal
development] from those who did not.” In a study of 465 patients
admitted to the clinic, Dr. Miles found that approximately 30% of the
group display “complex autism,” defined as autism in combination
with dysmorphology, brain abnormalities, or microcephaly (small
head). Children with “essential autism” were defined as those with-
out dysmorphology, brain abnormalities or microcephaly.

Comparison of the subgroups suggested higher IQs, fewer
seizures and abnormal EEGs, a regressive pattern of on-
set, higher prevalence for males than females, and higher
family recurrence risk for children with essential autism.
In contrast, children with complex autism had lower IQs,
more seizures and abnormal EEGs, a gradual onset, a
more even gender distribution, poorer outcome, and a lower
familial recurrence risk. (Miles and Fennell)

In summary, different diagnoses of autism attempt to describe the

extensive variants of the disorder, and over time, a child may be as-
sessed and given a different diagnosis.

Ze

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 23 of 39
syndrome:

a group of symptoms
indicating a biological
condition

Autistic Disorder
(classical autism, Kanner’s syndrome)

First described in medical literature by Leo Kanner in 1943, autism
is a syndrome that includes some element of at least three criteria.
e Some qualitative impairment in reciprocal social interaction. This

may be characterized by poor use of eye gaze and gestures, and a

lack of interest in (or ability to develop) personal relationships.

° An impairment of communication—verbal and nonverbal—charac-
terized by a delay in language acquisition, lack of (or poor) speech,
lack of spontaneous play.

e A restricted repertoire of activities or interests, including repetitive
or stereotyped movements—hand flapping, spinning—and preoc-
cupation with specific movements in objects.

Three out of four children with autism also have mental retarda-
tion. One in three children with autism will have, or will develop,
seizure disorders. Many others may have co-occurring disorders such
as allergies, or hearing or visual impairments. Self-injury behaviors
may emerge.

Diagnoses among the spectrum of autism disorders include high
functioning autism (Asperger syndrome), classical autism (also called
Autistic Disorder, Kanner’s Syndrome), Childhood Disintegrative Dis-
order (also called Heller’s Disorder) , or Pervasive Developmental Dis-
order-Not Otherwise Specified (PDD-NOS).

Childhood Disintegrative Disorder
(Heller’s Disorder)

This rare diagnosis refers to a child having normal development
who suddenly regresses, or fails to meet developmental milestones,
at around age two. It is difficult to ascertain if this is an independent
condition, since a pattern of normal development and later regres-
sion is often identified in autism spectrum disorders. (See the classi-
fications of Dr. Judith Miles, page 21.)

23

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 24 of 39
The difference between
Asperger's and high
functioning autism is ...

the way they are spelled.

—Tony Attwood, in
Asperger’s Syndrome:

A Guide for Parents and
Professionals.

Asperger syndrome
High-functioning Autism

Asperger syndrome (AS) or Asperger Disorder [DSM-IV] represents
a constellation of symptoms or characteristics at the “higher-func-
tioning” end of the autism spectrum of pervasive developmental dis-
orders, which is medically diagnosed by the presence of the majority
of following traits:
¢ Unusual responses to stimulation and environment. A person with

AS may be extremely sensitive to noise, smell or taste, and will

respond to sensory overload with a meltdown or withdrawal.

¢ Limited interests or unusual preoccupations. People with high func-
tioning autism tend to specialize on whatever they find interesting;
they tend to “spout off” information.

¢ Repetitive routines or rituals, For a person with AS, ritual and rou-
tines provide comfort and predictability in a world that threatens
his or her sense of control. If the routine is broken, typically, the
person with high functioning autism may respond by having a melt-
down.

e Speech and language peculiarities, such as tics or repetitive words
or phrases.

¢ Uncoordinated or repetitive physical movements: walking on toes,
flapping hands, fidgeting or facial tics.

° Impaired social and communication skills, such as the inability to
“read” the facial expressions or body language of others; or the in-
ability to intuit the rules (“give and take”) of conversation.

¢ Lack of flexibility. People with high functioning autism interpret
life literally. They rely on a schedule and structure. Often they
have a “Plan A’ but not a “Plan B.”

A person with Asperger syndrome faces a new set of problems dur-
ing adolescence, when peer pressure and “fitting in” take precedence
over individuality. It can be difficult for people with high functioning
autism to form relationships, often resulting in feelings of loneliness
and frustration. It’s not unusual for a person with AS to develop de-
pression or anxiety. That being said, people with Asperger syndrome
very often enjoy intimate relationships, and excel in their fields of
interest.

24

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 25 of 39
NICHY:

(National Dissemination
Center for Children with
Disabilities)
www.nichcy.org/pubs/
factshe/fs20txt.htm

Pervasive Developmental Disorder
Not Otherwise Specified (PDD-NOS)

Pervasive Developmental Disorder, Not Otherwise Specified (PDD-
NOS) is called a “subthreshold” condition. PDD-NOS is a diagnosis
indicating that a child’s symptoms fall within the Autism Spectrum
Disorder. For a PDD-NOS diagnosis, some—but not all—features of
autism or another Pervasive Developmental Disorder must be identi-
fied.

Not all children with PDD-NOS have the same degree or intensity
of the disorder: a child may show a few symptoms at school or in a
neighborhood environment. Other children may exhibit more behav-
iors, and may have difficulties in all areas of their lives. (NICHY)

Information from the Yale Child Study Center web site notes:

While deficits in peer relations and unusual sensitivities
are typically noted, social skills are less impaired than in
classical autism. ... The limited available evidence suggest
that children with PDD-NOS probably come to professional
attention rather later than is the case with autistic chil-
dren, and that intellectual deficits are less common.

Speech problems are common in young children, but often dimin-
ish as the child gets older. Often children have a monotone or robotic
speech inflection.

Intelligence and cognitive abilities vary among individuals.

Emotional expression of some children may be “flat,” excessive or
inappropriate to the situation, yet children with PDD-NOS can also
express affection and humor.

Typical behaviors of children with PDD-NOS may include, to some
degree:
¢ Resistance to change. Meltdowns are common when the routine is

altered.
¢ Ritualistic or compulsive behaviors, such as “stimming.”

° Intense attachments and preoccupations. A child may be fascinated
with light bulbs or a certain toy.

¢ Unusual responses to sensory experiences. Some kids may hate to
be touched, but will enjoy roughhousing.

* Movement disorders such as hand flapping, rocking and swaying,
or head rolling or banging.

29

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 26 of 39
RESOURCE

International Rett Syndrome
Association

9121 Piscataway Road
Clinton, MD 20735
1-800-818-RETT
www.rettsyndrome.org

Rett syndrome

Rett syndrome is a pervasive developmental disorder that causes
mental retardation and developmental degeneration. Inherited as an
X-linked trait, it has been reported only in females.

Since the discovery of the MECP2 gene, |implicated in]
Rett’s, variants of the syndrome have been reported in males
who have mutations of MECP2, with some overlap in the
symptomatology observed in girls (Amir, et al, 1999;
Schwartzman et al, 1999; Schanen et al, 1998). (Yale Child
Study Center)

Infants with this disorder appear to have normal growth and devel-
opment for at least five months. Parents may notice excess levels of
hand patting, waving, and involuntary movements of the fingers,
wrists and arms; however, these signs are subtle and may go unno-
ticed. At five months, there is a slowing of normal development and
a failure to reach developmental milestones on time. Additionally,
parents note the following signs:

¢ size of the child’s head does not grow as much as it should be-
tween the ages of 5 and 48 months;

* loss of previously learned, useful hand skills (such as reaching for
and grasping an object), and the development of stereotyped hand
movements, especially hand wringing;

¢ loss of socially engaging behaviors like smiles and eye contact
(however, these behaviors may redevelop later);

¢ loss of coordinated walking or body movements.

Additionally, expressive and receptive language skills become im-
paired, and severe psychomotor retardation develops.

A lack of interest in social relationships, loss of expressive language
and the development of “stereotypies” can cause this disorder to be
confused with classic autism.

26

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 27 of 39
Reference:

For a detailed discussion

of childhood brain disorders,
see “The ABCs of Children’s
Mental Health” (2001) from
Project LIFE.

Neurological Disorders

Neurological disorders of the brain may co-occur with autism spec-
trum disorders (ASD). Often a child with autism will display ADD/
ADHD behaviors. Anxiety and panic disorders (as well as headaches)
are common responses to sensory overload, and may accompany ASD.
Individuals with ASD may develop mood disorders such as depres-
sion and dysthymia (chronically irritated, slightly depressed mood).

Attention Deficit Disorder (ADD)
Hyperactivity Disorder (HD)
Attention Deficit/Hyperactivity Disorder (ADHD)

Attention deficit disorders are neurological brain disorders that make
it difficult to sit still, stay focused, remember instructions, play qui-
etly or get along with others. These are treated with a combination of
behavioral modifications, classroom interventions, and/or medica-
tion. For diagnosis, a person must exhibit characteristics of ADD
or ADHD in more than one setting—in both school and home, for
instance.

A person diagnosed with attention-deficit disorder (ADD) fails to
pay attention to details; has difficulty sustaining interest in tasks or
play; will not follow through on instructions; procrastinates; is easily
distracted; and is forgetful.

With hyperactivity disorder, a person typically fidgets or squirms;
has difficulty playing quietly; often talks excessively; interrupts or
intrudes on others, and displays a lack of ability to inhibit impulses.

Depression

Depression is characterized by a depressed or irritable mood most
of the day, every day, for at least a year. In addition, a child will have
sleep problems; will lose or gain weight; will feel restless; have fa-
tigue or loss of energy; have feelings of worthlessness or excessive
guilt; or have diminished ability to think or concentrate. Someone
with depression may also have recurrent thoughts of death or sui-
cide, or will make suicide attempts.

Depression is often accompanied by headaches (40% of females),
general physical complaints or gastrointestinal problems.

21

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 28 of 39
Obsessive-Compulsive Disorder

Obsessive-compulsive disorder (OCD) is characterized by anxious
thoughts or rituals that cannot be controlled. People with OCD may
be plagued by persistent, unwelcome thoughts or images, or by the
urgent need to perform certain rituals such as hand-washing, check-
ing, counting or ordering. Many of the behaviors associated with OCD
are also typically seen in autism. Research studying the similarities
between autism and OCD behaviors suggests a “similar biobehavioral
model in place in both autism and obsessive-compulsive disorder.”
(Winter and Schreibman)

Schizophrenia

While symptoms of schizophrenia usually appear in late adolescence,
in rare cases childhood schizophrenia may be misdiagnosed as an
autism disorder,

Schizophrenia is noted by:

¢ Hallucinations—usually visual or auditory, rarely olfactory

¢ Delusions—false beliefs, paranoia

¢ Disorganized speech, incoherence

¢ Disorganized or catatonic behavior

° Negative symptoms, specifically flat affect, lack of speech

¢ Marked impairment of at least six months duration

Tourette syndrome (TS)

Tourette Syndrome is an inherited neurological disorder character-
ized by repeated involuntary movements and uncontrollable vocal
sounds, called tics. Symptoms of TS appear before the individual is 18
years old, often when the child enters school.

Like autism, Tourette syndrome (which occurs mainly in males)
affects behavior, social interaction, movement and language. It is not
a component of autism, but can be misdiagnosed as autism.

“Repetitive movements, stereotypies, [echolalia], self-injurious be-
haviors and compulsive behaviors are common in autistic spectrum,
[as well as] a subset of severe TS without autism.” (Barnhill and
Horrigan)

Both syndromes are thought to have complex genetic and environ-
mental origins. Research “suggests a genetic relationship between au-
tism and Tourette syndrome, as well as a genetic relationship of both
with disorders of immune dysregulaton.” (Becker et al.)

28

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 29 of 39
Glossary

ABA (Applied Behavior Analysis): Acronym used to refer to a
family of techniques based on behavioral principles.

aphasia: Loss of ability to use or understand words.

atypical autism : A general term for conditions that are similar to

(but don’t quite fit) the set of criteria for a diagnosis of autism or
related disorders. (See PDD-NOS)

Auditory Integration Training (AIT): A technique used to relieve
hearing dysfunctions by “retraining” the ear to hear in a more bal-
anced fashion. Also used: Tomatis, Berard, Samonas training

Augmentative and Alternative Communication (AAC): Any
method of communicating that can supplement the ordinary meth-
ods of speech and handwriting, where these are impaired. AAC de-
vices range from low-tech (“photo boards” and picture exchange
communication) to “high tech” (augmentative speech device).

Autism Diagnostic Interview (ADI): A standardized, semi-struc-
tured parent interview that can be used to assess children and adults
with a mental age of 18 months and up.

Autism Diagnostic Observation Schedule (ADOS): A standard,
semi-structured play session that allows the examiner to observe com-
municative and social behaviors that are associated with autism.

autistic savant: A rare condition in which an individual with autism

displays a brilliant talent or intelligence in a particular area, such as
feats of memory, mathematics or music.

Central auditory processing disorder (CAPD): A hearing impair-
ment located in the brain (where incoming speech is “processed” and

understood), rather than in the ear.

Childhood Autism Rating Scale (CARS): A rating scale devel-
oped to diagnose autism, based on ratings in 15 areas.

29

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 320 of 39
chromosomes: Structures in the cell nucleus that bear an individual's
genetic information.

Diagnostic and Statistical Manual IV (DSM-IV): The official sys-
tem for classification of psychological and psychiatric disorders pre-
pared by and published by the American Psychiatric Association.

discrete trial: A short, instructional training, which has three dis-
tinct parts: a direction, a behavior, and a consequence. Many discrete
trial programs rely heavily on directions or commands as the signal
to begin the discrete trial.

dyspraxia: Impaired or painful functioning in any organ.

echolalia: Repeating words or phrases heard previously. The echo-
ing may occur immediately after hearing the word or phrase, or much
later. Delayed echolalia: can occur days or weeks after hearing the
word or phrase. Functional echolalia: using a quoted phrase in a
way that has shared meaning, for example, a child who sings the
Barney jingle to ask for a Barney videotape, or says “Get your shoes
and socks” to ask to go outside.

electroencephalogram (EEG): A test that uses electrodes placed
on the scalp to record electrical brain activity. It is often used to
diagnose seizure disorders or to look for abnormal brain wave pat-

terns.

Fragile X Syndrome: A genetic disorder that shares many of the
characteristics of autism.

gene: Formed from DNA, genes are carried on the chromosomes and
are responsible for the inherited characteristics that distinguish one

individual from another.

hyperlexia: The ability to read at an early age, but not necessarily to
understand what is being read. hypo-: inability to read.

hypotonia: low muscle tone.

30

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 31 of 39
Glossary

Individualized Educational Plan (IEP): A plan that identifies the
student's specific learning expectations and outlines how the school
will address these expectations through appropriate special educa-
tion programs and services. The IEP also identifies the methods by
which the student's progress will be reviewed. For students 14 years
or older, the IEP must include a plan for the transition to postsecondary
education or the workplace, or a plan to help the student live as inde-
pendently as possible in the community.

Landau-Kleffner Syndrome: Also known as acquired aphasia with
convulsive disorder, it is characterized by a progressive loss of the
ability to understand language and to use speech, following a period
of normal speech development. It is accompanied by seizure activ-
ity and is typically diagnosed through a sleep EEG.

macrocephaly: A head circumference two standard deviations above
average.

mainstreaming: Placement of a child with a disability in a regular
classroom.

microcephaly: A head circumference two standard deviations be-
low average, producing an abnormally small head and small brain.

occupational therapy (OT): Provided by an occupational thera-
pist, OT aids in development of the fine motor skills used in daily
living. Occupational therapy can focus on sensory issues (e.g., coor-
dination of movement, balance) and on self-help skills such as dress-
ing, using a fork and spoon, or grooming. OT also can address problems
with visual perception and hand-eye coordination.

perseveration: Repetitive movement or speech, or obsessing on one
idea or task.

Positron Emission Tomography (PET) Scan: A scanning device
that uses low-dose radioactive sugar to measure brain activity.

prosopagnosia: brain-based inability to recognize faces.

psychomotor: Relating to motor action directly proceeding from men-
tal activity.

31

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 32? of 39
Glossary

sensorimotor: Pertaining to brain activity other than automatic func-
tions (respiration, circulation, sleep) or cognition. Sensorimotor ac-
tivity includes voluntary movement, and relates to senses (sight, smell,
touch and hearing).

sensory integration (SI): A term applied to the way the brain pro-
cesses sensory stimulation or sensation from the body, and then trans-
lates that information into specific, planned, coordinated motor
activity.

serotonin: A chemical neurotransmitter that regulates mood, as well
as the physiological processes of sleep, pain and sensory perception,
motor function, appetite, learning and memory.

Speech-Language Pathologist: Specialist in the area of human com-
munication. The focus of language therapy is to increase a person’s
ability to understand and interact with their environment.

stereotypies: Excessive repetition (or lack of variation) in movements,
ideas, or patterns of speech, especially when viewed as a symptom of
certain developmental disorders.

stim: (“stimming”): Short for “self-stimulation,” a term for behav-
iors whose sole purpose appears to be to stimulate one’s own senses.
An example is hand-flapping. Many people with autism report that
some “self-stims” may serve a regulatory function, such as calming,
adding concentration, or shutting out an overwhelming sound.

TEACCH (Treatment and Education of Autism and related Com-
munication handicapped Children): TEACCH methodology is a
collection of techniques including highly structured classrooms and
visual supports. This approach may be used to enhance receptive
communication and sequential memory.

Theory of Mind: The ability to understand that others have beliefs,
desires, emotions and intentions that are different from one's own,
and to interpret these through a process of inferring subtle verbal or

nonverbal cues.

tic: An involuntary facial expression (constant winking, for instance)
or vocalization (grunting, repeating words or sounds).

32

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 33 of 39
Bibliography

Attwood, Tony. Asperger's Syndrome: A Guide for Parents and Professionals.
London: Jessica Kingsley Publishers LTD, 1998.

Barnhill, J. and J.P. Horrigan. “Tourette’s Syndrome and Autism: A Search
for Common Ground.” Mental Health Aspects of Developmental Disabili-
ties 5, no. 1 (2002): 7-15.

Bashe, PR. and B.L. Kirby. The OASIS guide to Asperger syndrome: advice,
support, insights, and inspiration. New York: Crown Publishers, 2001.

Becker, K.G., B, Freidlin, and R.M. Simon. “Comparative Genomics of
Autism, Tourette syndrome and Autoimmune/ Inflammatory Disor-
ders.” (2003) Submitted to NINDS.

Bolick, ‘Teresa. Asperger's Syndrome and Adolescence: Helping Preteens and
Teens Get Ready for the Real World. Gloucester, MA: Fair Winds Press,
2001.

Carey, Benedict, “To Treat Autism, Parents Take a Leap of Faith.” New
York Times, 27 December 2004.

Edelson, Stephen M. “Auditory Processing Problems in Autism.” The
Sound Connection, 7, no. 4, (2000): pp 1-2.

Filipek, PA. et al. “Practice parameter: Screening and Diagnosis of au-
tism.” Neurology 55(2000): 468-79,

Grandin, Temple. Thinking in Pictures and Other Reports from My Life
with Autism. Doubleday: New York, 1995.

Greenspan, Stanley. Building Healthy Minds, Perseus Books: New York,
1999.

Heitkamp, Kristen, ed. The ABCs of Childrens Mental Health. Project
LIFE: Columbia, MO. 2001.

Jackson, Luke. Freaks, Geeks and Asperger Syndrome: A User Guide to
Adolescence. Jessica Kingsley Publishers: London, 2002.

33

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 324 of 39
McGovern, John T. “Recreation Access Rights Under the ADA.” Na-
tional Center on Accessibility monograph, published on-line at http:/
/www.ncaonline.org/ncpad/rights.shtml.

Miles, Judith H. and Eileen B. Fennell. “Autism and Joubert Syndrome,”
Conference Proceedings: Future Research Directions in Joubert Syndrome,
June 27-28, 2002, New Orleans. Published on-line at http://
accessible.ninds.nih.gov/news_and_events/proceedings/
Joubert_Syndrome_2002.htm.

Ramey, C. T. and S. Landesman Ramey. “Early intervention and early
experience.” American Psychologist 53 (1998): 109-120.

Smith, T., A. D, Groen and J. W. Wynn. “Randomized trial of intensive

early intervention for children with pervasive developmental disor-
der." American Journal on Mental Retardation 105 (2000): 269-285.

Tilton, Adelle Jameson. The Everything Parent's Guide to Children with
Autism. Avon, MA: Adams Media, 2004.

Vargas, Diana L., et al. “Neuroglial activation and neuroinflammation
in the brain of patients with autism.” Annals of Neurology 57, no. 1
(2005): 67-81.

Volkmar, Fred R. Healthcare for children on the autism spectrum : a
guide to medical, nutritional, and behavioral issues. Bethesda, MD:
Woodbine House, 2004.

Winter, J. M. and L. Schreibman, “An Examination of Repetitive Be-
haviors in Autism and Obsessive-Compulsive Disorder: Brain and
Behavioral Similarities.” Presented at IMFAR 2002, Orlando, Florida.

34

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 325 of 39
Resources

ADA (Americans with Disabilities Act) www.usdoj.gov/crt/ada/adahom1.htm
For information and technical assistance, call (800) 514-0301.

 

Autism Network International (ANI) http://ani.autistics.org “An autistic-run self-help
and advocacy organization for autistic people.”

Autism Research Institute (ARI) www.autismresearchinstitute.com Fax (619)563-6840;
contact for Defeat Autism Now physicians.

 

Autism Society of America www.autism-society.org
Central Missouri Chapter (660) 429-6409; Western Missouri Chapter (816) 353-7560

American Speech-Language-Hearing Association www.asha.org 1-800-638-8255

Cure Autism Now! www.cureautismnow.org 1-888-828-8476; (323) 549-0500

 

First Steps www.dese.state.mo.us/divspeced/FirstSteps/index.html. This Missouri state
program provides services for children (birth to age 3) who have delayed development or
diagnosed conditions associated with development disabilities. 1-866-583-2392

Governor's Council on Disability www.gcd.oa.mo.gov 1-800-877-8249

Judevine Centers. St. Louis (314)432-6200; Columbia 1-800-675-4241
Southeast MO (573)339-9300; Southwest MO 1-800-420-7410

MedLine www.nlm.nih.gov/medlineplus/autism.html National Library of Medicine
information and news on autism.

Missouri Autism Consultants (MACs) 1-866-481-3841
On-site consultation to Missouri school districts, for programs for students with autism.

Missouri Department of Mental Health www.dmh.missouri.gov
Toll-free 1-800-364-9687.

Missouri Developmental Disabilities Resource Center www.moddrc.com
Locate needed services and obtain materials related to developmental disabilities and low
incidence disabilities. MODDRC services are available free to Missourians. 1-800-444-0821

Missouri Families for Effective Autism Treatment (MO-FEAT) (314)645-6877
www.MO-FEAT.org Advocacy and information.

395

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 326 of 39
Missouri Family Trust www.missourifamilytrust.org 1-888-671-1069

The Missouri Family Trust administers a master trust which manages individual special
needs trusts for persons with a mental or physical disability.

MU Autism Clinic (573) 884-1871; 882-6991

National Alliance for Autism Research www.naar.org/naar.asp

National Center on Birth Defects and Developmental Disabilities at the Centers for
Disease Control and Prevention. www.cdc.gov/ncbddd/dd/ddautism.htm

National Institute of Child Health & Human Development. www.nichd.nih.gov/autism
1-800-370-2943

 

National Institute on Deafness and Other Communication Disorders Information
Clearinghouse www.nided.nih.pov 1-800-241-1044; 800-241-1055 (TTD/TTY)

National Institute of Mental Health (NIMH) www.nimh.nih.gov 1-866-615-6464

National Institute of Neurological Disorders and Stroke (NINDS)
www.ninds.nih.gov 1-800-352-9424

Online Asperger Syndrome Information and Support (OASIS)
www.aspergersyndrome.org

Project ACCESS www.smsu.edu/access 1-866-481-3841
This project trains professionals who serve children with autism and pervasive
developmental disorders. Contact Joanie Armstrong at (417)836-6396.

Project LIFE. www.missouri.edu/~projlife 1-800-392-7348
Project LIFE offers publications, training and consultation on mental health topics,

free of charge to Missourians.

Society for Neuroscience www.sfn.org (202) 462-6688 Information and fact sheets
available on-line.

Talk Autism. www.talkautism.org
Resource for the autism community to share knowledge, information and assistance.

Yale University Child Study Center http://info.med.yale.edu/chldstdy/autism/index.html
Information about pervasive developmental disorders.

36

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pande 327 of 39
NOTES

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 328 of 39
ee a
AX Project LIFE Book 2004
Finded by

Missouri Department of Mental Jealth & >» / 44

 

Case 1:13-cr-00435-TDS Document 199-3 Filed 10/04/19 Pane 329 of 39

 
